Title: To George Washington from Jonathan Trumbull, Sr., 12 July 1780
From: Trumbull, Jonathan Sr.
To: Washington, George


					
						Sir
						Lebanon [Conn.] 12th July 1780
					
					Majr Murnan hath been preparing Fascines Gabions &c. at Stamford and Norwalk—he came to me the 9th—have thought best to instruct him to come to Connecticut River; at several places on the river to go on with the Work—and have order’d about One thousand men of the new raised militia—viz. of the 1520 go to the work at Chatham, Chester, and Hadlime on that river ’till further Orders.
					Congratulate Your Excellency on the appearance of the French Fleet off Block Island & standing into the harbour of Newport. I am, with Esteem & Regard Your Excellency’s Most Obedient humble Servant
					
						Jonth; Trumbull
					
				